

Exhibit 10.18


ACTION BY UNANIMOUS WRITTEN CONSENT
OF THE MEMBERS OF
OUTBACK/FLEMING’S, LLC
IN LIEU OF MEETING




The undersigned, being all of the Members of Outback/Fleming’s, LLC, a Delaware
limited liability company (the “Company”), hereby consent in writing to the
adoption of the following resolutions, taking such action in lieu of a meeting
as permitted by Section 4.7 of the Company’s Operating Agreement, as amended:


RESOLVED, that the first sentence of Section 5.1 of the Operating Agreement, as
amended, shall be deleted in its entirety and replaced with the following:


“The business, property and affairs of the Company shall be managed exclusively
by a Management Committee consisting of five (5) individuals appointed by the
Members in accordance with Section 5.2A.”


RESOLVED, that Section 5.2 of the Operating Agreement, as amended, shall be
deleted in its entirety and replaced with the following:
 
“5.2 Appointment of Management Committee.
 
A. Number, Appointment and Qualifications. The Company shall have five (5)
Committee Members. Outback shall appoint two (2) Committee Members, FPSH LP
shall appoint one (1) Committee Member, AWA INC shall appoint one (1), and one
(1) Committee Member shall be appointed by mutual consent of the Company’s
Members.
 

 
(i)
Term of Service. Each Committee Member will serve until his or her death or
removal from the Management Committee, or until his or her removal from the
Management Committee by the Member(s) who appointed him or her.

 

 
(ii)
Resignation. A Committee Member may resign at any time by giving written notice
to the Members. The resignation of a Committee Member shall take effect upon
receipt of such notice or at such later time as shall be specified in the
notice. Unless otherwise specified in the notice, the acceptance of the
resignation shall not be necessary to make it effective.

 

 
(iii)
Removal. Outback’s Appointees to the Management Committee may be removed only by
Outback, with or without cause. FPSH LP’s Appointee to the Management Committee
may be removed only by FPSH LP, with or without cause. AWA INC’s Appointee to
the Management Committee may be removed only by AWA INC, with or without cause.
The Committee Member appointed by

 
 

--------------------------------------------------------------------------------


 

 
 
mutual consent of the Company’s Members may be removed by the Company’s Members,
with or without cause.

 

 
(iv)
Vacancies. Vacancies on the Management Committee shall be filled by the
Member(s) who originally appointed the vacating Committee Member.

 

 
(v)
Compensation. No Committee Member shall be eligible to receive separate
compensation from the Company for his or her services on the Management
Committee; provided, however, that the Committee Members shall be reimbursed by
the Company for the reasonable and actual costs incurred by such Persons in
attending and participating in any meetings of the Management Committee and
other costs and expenses reasonably related to fulfilling the duties and
obligations of a Committee Member hereunder.”

 
; and be it further


RESOLVED, that Section 5.9 of the Operating Agreement, as amended, is hereby
deleted in its entirety; and be it further


RESOLVED, that all remaining references to the Wise Man in the Operating
Agreement, as amended, are hereby deleted; and be it further


RESOLVED, that the resignations of Robert S. Merritt and Tom O’Hare as Committee
Members are hereby accepted; and be it further


RESOLVED, that in accordance with the terms of Section 5.2.A. of the Operating
Agreement, as amended, the following individuals are hereby named as Committee
Members:


Outback Appointees                        AWA Inc. Appointee 
Chris T. Sullivan                              A. William Allen, III 
Nancy Schneid


FPSH LP Appointee                        Mutual Consent Appointee
Paul Fleming                              Curtis H. Fox


; and be it further


RESOLVED, that all lawful acts of the Members of the Company occurring since the
last meeting of the Members are hereby ratified and approved; and be it further


RESOLVED, that the undersigned do hereby unanimously consent and affirm that the
actions set forth in the foregoing resolutions shall have the same force and
effect as if taken at a duly constituted meeting of the Members.
 
-2-

--------------------------------------------------------------------------------



 
Executed this 8th day of August, 2005, to be effective for all purposes as of
July 21, 2005.
 

OS PRIME, INC., a Florida corporation AWA III STEAKHOUSE, INC., a California
corporation        
 
 
 
  By: /s/ Joseph J. Kadow By:
/s/ A. William Allen, III   
   
Joseph J. Kadow, Vice President
A. William Allen, III, President  
 
     


 

FPSH LIMITED PARTNERSHIP, an    Arizona limited partnership            By its
general partner:             PKCR, LLC, an Arizona limited      liability
company                     By:  /s/ Paul M. Fleming        Paul M. Fleming,
Manager   


 
 
-3-


--------------------------------------------------------------------------------